Case 5:20-cv-04084-EFM-TJJ Document 31-3 Filed 03/19/21 Page 1 of 14

hy Red means the bill would have negative effects on vulnerable populations if passsed. We should advocate against these bills.

3 Yellows means the bill has the potential of having negative effects on vulnerable populations if passed.
2 Blue means the bill does not have any major effects on vulnerable populations whether passed or not.

Green means the bill would have positive effects on vulnerable populations if passed.

- White means unclear what the bill's intent was or the language was difficult to understand.

*Your definition of "vulnerable populations" may differ from that of the analyst.

To search for Senate bills, navigate to http://kslegislature.org/li/b>2017_18/measures/bills/senate/

To search for House bills, navigate to http://kslegislature.org/li/b2017_18/measures/bills/house/

 

 

 

 

 

 

 

Bill Status Threat Level Category 1 Category 2 Category 3 Note
Removes current transparency measures when property is seized. See
ACLU testimony: https://www.aclukansas.org/en/legislation/aclu-

HB2001 Referred to Committee on Judiciary Criminal Justice Reform testimony-hb-2001

HB2003 Not scheduled Criminal Justice Reform Eliminates conflicts of interest by law enforcement

HB2004 Not scheduled Criminal Justice Reform Keeps Civil Forfeiture funds from paying state salaries
Exempts members of the State Board of Regents retirement plan from

HB2005 Not scheduled - KPERS / Retirement working after retirement rules.

HB2007 Not scheduled 2 Military Personnel Paid Leave Provides leave for civil air patrol members.

Safety Requiring seat belts for all school buses. Will cost the state $2.5

HB2008 Not scheduled 2 Education Regulation million/year.

Referred to Committee on Federal and

HB2009 State Affairs Gun Legislation Prohibits handguns in the state capitol.

Passed out of committee. Stricken from Safety Prohibits usage of cell phone while driving. Passage of this law could

HB2010 general calendar under rule 1507. 3 Transportation Regulation allow for more targeting of minority populations

HB2011 Rejected by House vote. 3 Campaign Finance Doubles the amount an individual can donate to a political campaign.
Requires Secretary of State to provide a voter registration list to each
recognized political party every quarter at no charge. Unsure intent of
this bill. Pro: increased transparency. Con: Attempts to purge voter roles.

HB2012 Referred to Committee on Elections. 3 Voting Rights/Registration Bill introduced by ultra-con Esau.

Write in candidates in primary elections must agree in writing to have

HB2013 Not scheduled 2 Election Procudures their names placed on general election ballot.

HB2014 Not scheduled Voting Rights/Registration Amends penalty for fraudulent voting. Change is minor.

HB2015 Not scheduled 2 Government Transparency Requires an explanation with an ethics complaint is dismissed.

People with certain disabilities; motor vehicle registration information
and notation on state-issued identification cards. The intent of this bill is
clear: officers will know if they are dealing with a disabled individual and
use proper restraint. There could, however, be unforeseen negative side
effects of this bill, such as profiling or additional legal hurdles for disabled

HB2016 Referred to Committee on Transportation 3 Criminal Justice Reform individuals.

HB2018 Referred to Committee on Judiciary 1 Criminal Justice Reform Requires a conviction before property can be seized.

Referred to Committee on Children and
HB2019 Seniors. 1 Child Welfare Establishes a foster care oversight committee.
Voting
Rights/Registrat

HB2020 Referred to Committee on Elections. 1 Election Procudures ion Allows voter registration up to election day.

HB2021 Referred to Committee on Insurance. 1 Healthcare Provides insurance coverage for hearing aids.

HB2022 Not scheduled 2 Healthcare Authorizes terminally ill patients to seek investigational drugs.

HB2023 Not scheduled - Tax Policy Needs to be reviewed by expert in economics/tax policy.

Interstate compact on the agreement among the states to elect the

HB2024 Not scheduled Election Procudures president by national popular vote act.

HB2028 Not scheduled 2 Healthcare State Licensing Change to how mental health professional exams are carried out.
Schedules CBD investigational products in line with Federal scheduling.
While the intent seems to be a backdoor to legalization, it may work to

Referred to Committee on Health and the state's disadvantage given Jeff Sessions' opposition to anything

HB2029 Human Services 3 Marijuana/Drug Policy related to marijuana.

HB2031 Not scheduled 2 Healthcare Establishes a Palliative Care Education Program and advisory council.
Increases the fees on fertilizer inspection. Unsure if this is to recoup
costs, for environmental protection purposes, or some other reason. Also

HB2032 Not scheduled Inspections unsure if this will increase costs on farmers and by how much.

HB2033 Not scheduled 2 Healthcare Awards compensation for mental health counseling to crime victims.

HB2034 Not scheduled 2 Criminal Justice Reform Adds the act of strangulation to the crime of aggravated battery.

Passed House. Referred to Senate Vague language about taking rights away from defendants who have

HB2035 Committee on Judiciary. Criminal Justice Reform received an "illegal sentence."

Provides tax credits to graduates of aerospace programs and their
Passed House. Referred to Senate employers. There is some concern that this an unnecessary tax incentive

HB2036 Committee on Assessment and Taxation. 3 Tax Policy Employment to corporations.

Provides grants for those creating aviation small businesses or education

HB2037 Not scheduled 2 Tax Policy Employment courses.

Exempts veterans from paying fees when filing for incorporation of anew

HB2038 Not scheduled 2 Employment Veterans business.

Makes the Kansas airport improvement program independent of the

HB2039 Not scheduled 2 Transportation transportation works program.

Safety Allows citations to be issued if drivers are caught illegally passing a school

HB2040 Not scheduled 2 Education Transportation Regulation bus by the bus's video camera.

Allows the state to recognize a valid license or permit to carry a
Safety concealed handgun that is issued by another jurisdiction, if the licensee is

HB2042 Gun Legislation Regulation not a resident of Kansas. (Reciprosity)

Expanding MediCaid (KanCare). Passed both chambers in 2017 but was

HB2044 Vetoed by Governor. 1 Healthcare vetoed by Brownback.

Makes it unlawful to practice mental health services with a license that

HB2045 Not scheduled 2 Healthcare State Licensing hasn't been renewed in 20 years, under certain circumstances.

HB2046 Not scheduled 2 Healthcare State Licensing Establishes licensing procedures for Anesthesiologist Assistants.

Moves the office of Inspector General under the jurisdiction of the

HB2047 Not scheduled 2 Government Organization Attorney General.

Establishes a sexual abuse training program for k-6 teachers and

HB2048 Not scheduled 2 Education administrators.
Case 5:20-cv-04084-EFM-TJJ Document 31-3 Filed 03/19/21

EXHIBIT #2

hy Red means the bill would have negative effects on vulnerable populations if passsed. We should advocate against these bills.

Green means the bill would have positive effects on vulnerable populations if passed.

White means unclear what the bill's intent was or the language was difficult to understand.

*Your definition of "vulnerable populations" may differ from that of the analyst.

To search for Senate bills, navigate to http://kslegislature.org/li/b>2017_18/measures/bills/senate/

To search for House bills, navigate to http://kslegislature.org/li/b2017_18/measures/bills/house/

HB2049
HB2050

HB2051

HB2056

HB2057

HB2058

HB2059

HB2060

HB2061

HB2062

HB2063

HB2064

HB2065

HB2067

HB2068
HB2069

HB2070

HB2071

HB2072

HB2073

HB2074

HB2075

HB2076

HB2077

HB2078

HB2081

HB2082

HB2083

HB2084

HB2086

HB2087

Passed House. Referred to Senate
Committee on Judiciary.
Not scheduled

Not scheduled

Referred to Committee on Commerce,
Labor, and Economic Development
Not scheduled

Not scheduled

Not scheduled

Referred to Committee on Transportation

Not scheduled
Referred to Committee on Commerce,
Labor, and Economic Development

Referred to Committee on Judiciary

Referred to Committee on Health and
Human Services

Not scheduled

Failed to pass House. Motion passed to
reconsider.

Not scheduled

Referred to Committee on Judiciary

Passed House. Referred to Senate
Committee on Judiciary.
Not scheduled

Referred to Committee on Appropriations
Referred to Committee on Federal and
State Affairs

Referred to Committee on Federal and
State Affairs

Referred to Committee on Elections.

Not scheduled

Not scheduled

Not scheduled

Referred to Committee on Federal and

State Affairs

Referred to Committee on Taxation

Referred to Committee on Taxation
Not scheduled
Referred to Committee on Appropriations

Referred to Committee on Corrections and
Juvenile Justice.

Criminal Justice Reform

 

 

 

 

2 Government Organization
2 Tax Policy
3 Healthcare
2 Government Organization
2 Healthcare
2 Healthcare

Transportation
Communications/Energy/Techn

 

 

 

 

 

 

 

 

2 ology

1 Healthcare

1 Criminal Justice Reform

1 Healthcare

- Healthcare

3 State Licensing

2 Transportation
Criminal Justice Reform

 

 

3 Tax Policy

 

1 Other

 

1

Criminal Justice Reform
2 Criminal Justice Reform
1

Gun Legislation

|. | Election Procudures

 

 

 

 

 

 

2 Transportation

2 Transportation

2 Tax Policy
p Criminal Justice Reform

3 Tax Policy
a. Policy

2 Government Organization

1 Criminal Justice Reform

1 Criminal Justice Reform

 

 

 

3 Yellows means the bill has the potential of having negative effects on vulnerable populations if passed.
2 Blue means the bill does not have any major effects on vulnerable populations whether passed or not.

Education Employment

Employment

Employment

Employment

Environment

Marijuana/Drug

Employment Policy

Tax Policy

Insurance

State Licensing
Employment

Employment

Transportation

Voting
Rights/Registrat
ion
Safety
Regulation
Safety
Regulation Inspections
Education

Safety

Gun Legislation Regulation

Transportation State Licensing

Marijuana/Drug
Policy
Marijuana/Drug
Policy

Page 2 of 14

Increases the penalty for crimes against an officer of the law. This could
easily be used to target minorities, low-income individuals, or other
individuals against whom an officer has a personal vendetta. In cases of a
law enforcement officer's word against that of a defendant, the officer is
inevitably believed over the defendant. Furthermore, in cases where a
crime against an officer is clearly committed, the penalty is already strict.
Putting young people behind bars for longer damages our communities.
Creates a joint economic development committee.

Provides tax credits to graduates of aerospace programs and their
employers. There is some concern that this an unnecessary tax incentive
to corporations. This bill should probably be pursued in later years, when
the budget is in better shape.

Reduces the membership of the Workers Compensation and
Employment Security Boards Nominating Committee. Not sure the intent
of this bill. There are still reputable organizations represented on the
committee after the change.

Moves the officeof Workforce Development from the Department of
Commerce to the Department of Labor.

Replaces the prevailing factor standard in workers compensation law
with a substantial factor standard.

Reverts back to the 4th edition of the AMA Guides of Permanent
Impairment. This change would mean injured workers have to jump
through fewer hoops to receive Workers Compensation.

Increases registration fees for hybrid vehicles from $35 to $75 and
increases the registration fees for electric vehicles from $35 to $150,
effectively disentivizing the transition to environmentally friendly
transportation.

Increases competition by recognizing unconventional video providers as
franchises.

Removes the requirement to submit chemical testing after an on-the-job
accident in order to receive Workers Compensation.

Increases the likelihood of defendants receiving diversions for crimes for
which they have been convicted.

Medicaid expansion. (KanCare)

Increases privilege fees imposed on health maintenance organizations
from 2% to 5.77%. Unclear what effect this has. Need healthcare expert
to review.

Allows the Kansas Insurance Commissioner to require a person applying
for a resident insurance agent license to be fingerprinted for a national
criminal history record check by the Kansas Bureau of Investigation (KBI).
Unsure intent of bill. Seems like unnecessary privacy overreach.
Requires that Department of Revenue suspend or not issue driver's
license to individuals who are 15+ days in arrears on child support AND
have an active warrant or subpoena.

Increases the amount of scrutiny required when hiring police officers.
This bill would make termination reports, complaints, reports, records, or
other information relating to a complaint to be confidential and not
subject to disclosure under the Kansas Open Records Act except under
the circumstances specified by the bill.

Increases protections for victims of domestic abuse.

Charges an additional $.50 for each vehicle registered to create a shrine
to President Eisenhower at a total cost of $1,350,000. This tax seems
unnecessary given the povery issues faced by much of our state.

Changes Columbus Day to Indigenous Peoples Day.
Exempts hospitals and colleges from the Personal and Family Protection
Act (keeps guns out of state buildings).

Creates unconstitutional bifurcated voter registration roles. Authored by
Kris Kobach.

Increases selt belt ticket fine from $10 to $30 in order to create a child
occupant safety education fund.

Limits civil liability for certain persons performing inspections,
installations, or adjustments of child safety seats.

Allows school districts to collect property taxes on the first $20,000 of a
home's value, if they choose to do so and can get the necessary votes.
Under HB 2081, public employers would not be liable for any wrongful or
negligent act of an employee carrying a concealed handgun.

Allows municipalities to raise property taxes to meet budget
requirements without voter approval.

Allows counties to deny vehicle registration if property taxes are
delinquent. This type of policy disparately impacts low income
communities and prolongs the cycle of poverty.

Allows for sharing of data and information between state agencies and
the Kansas Sentencing Commission.

Lessens the severity of sentencing for certain drug-related offenses from
felony to misdemeanor.

Diverts certain offenders of drug laws to rehabilitation programs in lieu
of other criminal proceedings.
Case 5:20-cv-04084-EFM-TJJ Document 31-3 Filed 03/19/21 Page 3 of 14

EXHIBIT #2

hy Red means the bill would have negative effects on vulnerable populations if passsed. We should advocate against these bills.
3 Yellows means the bill has the potential of having negative effects on vulnerable populations if passed.
2 Blue means the bill does not have any major effects on vulnerable populations whether passed or not.
Green means the bill would have positive effects on vulnerable populations if passed.
- White means unclear what the bill's intent was or the language was difficult to understand.
*Your definition of "vulnerable populations" may differ from that of the analyst.

To search for Senate bills, navigate to http://kslegislature.org/li/b>2017_18/measures/bills/senate/
To search for House bills, navigate to http://kslegislature.org/li/b2017_18/measures/bills/house/

 

 

 

 

 

 

 

Referred to Committee on Corrections and Marijuana/Drug
HB2088 Juvenile Justice. Criminal Justice Reform Policy

Referred to Committee on Corrections and Marijuana/Drug
HB2089 Juvenile Justice. 3 Criminal Justice Reform Policy

Marijuana/Drug

HB2090 Not scheduled - Criminal Justice Reform Policy
HB2091 Not scheduled 2 Child Welfare

Passed House. Referred to Senate
HB2093 Committee on Judiciary. 1 Criminal Justice Reform Juvenile Justice
HB2097 Not scheduled 2 State Licensing Animal Welfare
HB2099 Not scheduled 2 Water
HB2100 Not scheduled 2 Water
HB2101 Not scheduled 2 Marriage
HB2103 Passed out of Committee. 1 Healthcare
HB2104 Referred to Committee on Insurance. 3 Healthcare Transportation
HB2105 Not scheduled 2 State Licensing Inspections
HB2106 Not scheduled 2 Healthcare State Licensing
HB2107 Not scheduled 2 Pharmaceuticals
HB2108 Not scheduled 2 Child Welfare

KPERS /

HB2111 Not scheduled 2 Employment Retirement
HB2112 Referred to Committee on Taxation 1 Healthcare Veterans
HB2113 Referred to Committee on Appropriations 1 Gun Legislation
HB2114 Referred to Committee on Appropriations 1 Gun Legislation
HB2115 Referred to Committee on Judiciary 1 Criminal Justice Reform Employment
HB2116 Referred to Committee on Judiciary 1 Criminal Justice Reform
HB2117 Referred to Committee on Elections. Election Procudures

Referred to Committee on Health and

HB2119 Human Services Healthcare
Referred to Committee on Health and Pharmaceutical
HB2120 Human Services 1 Healthcare Elder Care s
Safety
HB2121 Not scheduled 2 Healthcare Regulation
HB2122 Not scheduled 2 Business
Referred to Committee on Federal and
HB2123 State Affairs 1 Employment LGBTQIA+
HB2124 Not scheduled 2 Education
HB2125 Not scheduled - Business
HB2126 Not scheduled 2 Civil Suits
HB2127 Not scheduled 2 Property/Real Estate
HB2129 Not scheduled 2 Inspections
HB2130 Not scheduled 2 Property/Real Estate
HB2131 Referred to Committee on Taxation 1 Tax Policy
HB2133 Not scheduled 2 Government Organization
HB2134 Not scheduled 2 Agriculture

Diverts certain offenders of drug laws to rehabilitation programs in lieu
of other criminal proceedings.

Decreases penalty for tampering with electronic monitoring equipment
for those convicted of misdemeanors and other minor crimes, BUT
INCREASES the penalty for those convicted of a felony. Given that
electronic monitorying equipment is assigned to many felony drug
offenders, this could potentialy place more drug offenders in the criminal
justice system for longer periods of time.

Unsure if the text of this bill calls for more drug treatment programs in
lieu of prison time, or vice versa.

Requires law enforcement officers to contact legal guardian of minors
(under the age of 18) requesting medical service due to alcohol
consumption.

Allows certain juvenile adjudications to decay from criminal history.
Amends the Pet Animal Act to include animal rescue networks.

Requires the senior water right holder to exhaust administrative
remedies prior to going to court.

Allows the state to expand water conservation activities. The bil states
that current water rights will not be disrupted.

Abolishes common-law marriage.

Expands the coverage requirements for insurance providers for certain
conditions.

Increases minimum bodily injury requirements for auto insurance
providers. Pros: more coverage for bodily harm. Cons: premiums would
increase, which could be detrimental for low-income individuals
attempting to obtain transportation.

Requires owners of oil or gas leases to file a statement of assessment by
March 15 instead of April 1.

Allows KDADS to grant licenses to to treatment facilities that were
previously licensed by similar committees.

Allows biological products to be substituted for FDA-approved biological
products.

Amends the Grandparents as Caregivers Act to reduce the eligible age for
grandparents from 50 to 40 years of age.

Increases the amount of payout to the spouse of a police officer or
firefighter killed on duty.

Expands medicaid to low-income veterans and their families.

Exempts postsecondary educational institutions from the public buildings
law under the Personal and Family Protection Act.

Exempts mental health facilities from the Personal and Family Protection
Act.

Prohibits state agencies from conducting background checks on
applicants for employment unless the agency has made a good faith
determination that the position’s job duties are sensitive enough to
warrant a background check or a background check is required by state
or federal law.

Requires the Attorney General to create a searchable public website for
assets seized under the Asset Seizure and Forfeiture Act.

Allows cities or counties to regulate political signs on private property
during the days leading up to an election. This seems like a violation of
the 1st amendment. The bill was submitted by a democrat, so we are
unsure what his intent is.

Allows certain dental materials to be dropped from insurance coverage.
Would allow certain terminally ill residents to request a prescription to
end their lives.

Requires physicians to report the administration of vaccinations to the
state registry.

Requires electronics manufacturers to make diagnostic and repair
information available to general public at no charge.

Adds sexual orientation and gender identity to the Kansas Act Against
Discrimination.

Adds General Psychiatry and Child Psychiatry to the list of residency
programs eligible for the Medical Student Loan Program.

Amends the Kansas General Corporation Code to include public benefit
corporations.

Specifies that mediation in Trust disputes is enforceable.

Transfers property to family members when not specified in a will.
Allows the Secretary of Administration to waive an energy audit during
the approval process for leasing non-state owned property.

Eliminates the requirement that copies of every contract or lease that
has a term longer that one year must be filed with the Director of
Accounts and Reports.

Eliminates sales tax on food.

Changes the date for the Consensus Revenue Estimate from December 4
to April 20.

Relates to fees that are not currently recouped by the Department of
Agriculture. This bill would allow the KDA to recoup those fees.
Case 5:20-cv-04084-EFM-TJJ Document 31-3 Filed 03/19/21

EXHIBIT #2
hy Red means the bill would have negative effects on vulnerable populations if passsed. We should advocate against these bills.
3 Yellows means the bill has the potential of having negative effects on vulnerable populations if passed.
2 Blue means the bill does not have any major effects on vulnerable populations whether passed or not.
Green means the bill would have positive effects on vulnerable populations if passed.
- White means unclear what the bill's intent was or the language was difficult to understand.
*Your definition of "vulnerable populations" may differ from that of the analyst.

To search for Senate bills, navigate to http://kslegislature.org/li/b>2017_18/measures/bills/senate/
To search for House bills, navigate to http://kslegislature.org/li/b2017_18/measures/bills/house/

 

 

 

 

HB2135 Not scheduled 2 Agriculture
HB2138 Not scheduled 2 Education Gun Legislation Inspections
HB2139 Not scheduled 2 Healthcare State Licensing
HB2141 Not scheduled 2 State Licensing Alcohol
Referred to Committee on K-12 Education
HB2142 Budget 1 Healthcare Education Employment
Referred to Committee on K-12 Education
HB2143 Budget 3 Education
HB2144 Referred to Committee on Appropriations 3 Employment
Passed House. Senate Hearing Monday,
HB2145 February 13. 3 Gun Legislation
Property/Real
HB2146 Referred to Committee on Taxation 1 Tax Policy Education Estate
Military Native
HB2147 Not scheduled 2 Tax Policy Personnel Americans
HB2148 Not scheduled 2 Transportation Disability Rights
HB2149 Not scheduled 2 Government Organization
Referred to Committee on Federal and
HB2150 State Affairs 1 Gun Legislation
HB2151 Not scheduled 2 Healthcare
Referred to Committee on Health and Pharmaceutical
HB2152 Human Services 1 Healthcare s
Referred to Committee on Health and
HB2154 Human Services 1 Healthcare Tax Policy
Government Government
HB2155 Not scheduled 2 Employment Organization Transparency
Referred to Committee on Federal and
HB2156 State Affairs 1 Gun Legislation
HB2157 Referred to Committee on Elections. Voting Rights/Registration
HB2159 Referred to Committee on Elections. 1 Voting Rights/Registration
HB2160 Not scheduled 2 Child Welfare
HB2161 Not scheduled 2 KPERS / Retirement
HB2162 Not scheduled 2 Tax Policy
HB2163 Not scheduled 2 Tax Policy
HB2165 Referred to Committee on Education 1 Education
Referred to Committee on Energy, Utilities
HB2166 and Telecommunications 3 Transportation Environment
HB2167 Not scheduled 2 Criminal Justice Reform
HB2168 Not scheduled 2 Tax Policy Employment
HB2169 Not scheduled - Healthcare
Referred to Committee on Federal and
HB2171 State Affairs LGBTQIA+
Referred to Committee on Federal and
HB2172 State Affairs 1 Marriage LGBTQIA+
HB2173 Not scheduled Gambling
HB2175 Not scheduled Veterans
HB2176 Not scheduled 2 Child Welfare

Page 4 of 14

Relates to fees that are not currently recouped by the Department of
Agriculture. This bill would allow the KDA to recoup those fees.

Requires the State Fire Marshal to conduct a thorough review of existing
rules and regulations regarding school lockdown situations and to revise
those codes to accommodate new and emerging technologies that
facilitate school lockdowns.

Adds a new class of licensees called dental therapists to the Kansas
Dental Practices Act.

Allows the issuance of a drinking establishment or caterer license to a
person that also has a beneficial interest in an alcohol manufacturer's
license.

Creates a healthcare benefits program for all Kansas United School
District employees.

Requires all Kansas school districts to procure certain items through the
Department of Administration. This would take away from local control
and also has the possibility to hurt small/local business who currently
supply to school districts.

Prohibits classified employees who transfer out of their classified position
to be rehired for a classified position within the same agency.

Prohibits certain individuals from possessing a firearm. We support this
bill except for line 16 which specifies illegal aliens. This gives law
enforcement an opportunity for profiling. Line 16 should be stricken from
the bill.

Provides a property tax exemption for all real and personal property
owned by a not-for-profit corporation, which is leased by a
postsecondary educational institution for educational or scientific
purposes,

Requires the Department of Revenue to conduct a study to determine
the extent of Native American veterans domiciled on tribal lands during
periods of active military service that had state income taxes improperly
withheld from their military income.

Creates Autism Awareness license plates.

Creates a Social Work Examining Committee.

Exempts KU Medical Center from the Personal and Family Protection Act.
Sets step therapy protocol requirements for medical insurance providers.
Authorizes the use of hemp for medical purposes. Note: this is not the bill
to legalize medical marijuana.

KanCare. Expanding Medicaid.

Restricts ex state agency employees from being employed as a lobbyist
until 1 year after employment with agency is terminated.

Increases penalty for selling a firearm to an individual affiliated with a
terrorist organization.

Adds a signed affidavit as sufficient proof of United States citizenship that
a person must swear to under oath when registering to vote. It should be
noted that it voter fraud is already a crime. This unnecessary hoop just
adds another step to an already cumbersome voter registration process.
Removes the requirement to submit documentation proving citizenship
upon registering to vote.

Provides some additional funding to children aging out of the foster
system so they can get on their feet.

Liquidates KPERS funds for long term investment.

Changes the threshold for businesses having to prepay sales tax from
$32K to S40K.

Allows donors to technical colleges to claim a tax credit.

Requires school districts to teach "ethnic studies" in grades 7-12.
Authorizes private entities to charge fees at electric vehicle charging
stations. This bill would discourage the move to a more eco-friendly
transportation grid. At the same time, it is conceivable that private
entities could lose a lot of money by providing free electricity as the grid
expands.

Abolishes the death penalty.

Provides tech credits to certain business for moving their operations to
rural areas. Pros: rural economic development. Cons: very expensive.
$20M/annually.

Creates new requirements managed care organizations provided services
for medicare patients. Unsure if this bill is meant to improve care or to
punish clinics for servicing medicare recipients.

This is the anti-transgender, unconstitutional bathroom bill that we have
seen pass into law in states like North Carolina.

Removes language in existing statutes that marriage is between a man
and a woman.

Allows sedgwick county voters to vote on expanded gambling at a
racetrack,

Requires additional notice for veterans applying for benefits.

Changes requirement that a parent has to be notified of a minor
requesting a sexual assault examination in the event the parent may have
been the assailant.
Case 5:20-cv-04084-EFM-TJJ Document 31-3 Filed 03/19/21 Page 5 of 14

EXHIBIT #2

hy Red means the bill would have negative effects on vulnerable populations if passsed. We should advocate against these bills.

3 Yellows means the bill has the potential of having negative effects on vulnerable populations if passed.
2 Blue means the bill does not have any major effects on vulnerable populations whether passed or not.
Green means the bill would have positive effects on vulnerable populations if passed.
- White means unclear what the bill's intent was or the language was difficult to understand.
*Your definition of "vulnerable populations" may differ from that of the analyst.

To search for Senate bills, navigate to http://kslegislature.org/li/b>2017_18/measures/bills/senate/
To search for House bills, navigate to http://kslegislature.org/li/b2017_18/measures/bills/house/

 

 

 

 

 

 

 

 

 

 
 
       

 

 

 

 

 

 

 

 

 

 

HB2177 Not scheduled Tax Policy
HB2179 Referred to Committee on Education Education Employment
HB2180 Not scheduled Healthcare Tax Policy
HB2181 Not scheduled Criminal Justice Reform Women's Issues
HB2182 Referred to Committee on Agriculture Agriculture
HB2183 Not scheduled Employment
Referred to Committee on Commerce,
HB2184 Labor, and Economic Development Community Development
Referred to Committee on Commerce, Government
HB2185 Labor, and Economic Development Employment Organization
Passed House. Amended version passed
by Senate. House needs to pass amended
version. Not currently scheduled or
HB2186 referred. Tax Policy Education
HB2187 Not scheduled Child Welfare
Safety
HB2188 Referred to Committee on Transportation 3 Criminal Justice Reform Transportation Regulation
Referred to Committee on Water and
HB2189 Environment. 1 State Licensing Environment
Referred to Committee on Energy, Utilities
HB2190 and Telecommunications 1 Environment
Military
HB2194 Passed out of committee. 2 Transportation Personnel
Passed House. Senate Hearing
HB2223 Wednesday, February 7. 2 Campaign Finance
Referred to Committee on Health and
HB2226 Human Services 1 Healthcare
Passed House. Passed out of Senate
HB2232 Committee. Elder Care
HB2256 Election Procudures
Passed House. Senate Hearing Thursday, Communications/Energy/Techn
HB2273 January 18. ology
Referred to Committee on Federal and
HB2274 State Affairs Immigration
Referred to Committee on Federal and
HB2275 State Affairs Immigration
HB2303 Referred to Committee on Elections. 1 Election Procudures
Referred to Committee on Commerce,
HB2316 Labor, and Economic Development 1 Employment
Passed House. Passed out of Senate
HB2333 Committee. Election Procudures
Referred to Committee on Federal and
HB2339 State Affairs Gun Legislation
HB2343 Passed House. Passed Senate. Healthcare Disability Rights
HB2350 Hearing Tuesday, January 23. 2 Marriage
HB2358 Referred to Committee on Elections. 1 Election Procudures
HB2361 Passed out of committee. 2 Government Organization
HB2362 Passed out of committee. 2 State Licensing Alcohol
Referred to Committee on Federal and
HB2386 State Affairs 2 Gambling
HB2402 Hearing Wednesday, January 31. 2 Government Organization Civil Suits
HB2411 Hearing Thursday, January 18. 2 Alcohol

 

 

 

Changes business sales tax requirements from destination-based to
origin-based.

Reinstates due process for teachers.

Increases maintenance fees on Health Maintenance Organizations from
3.31% to 5.77%.

Requires law enforcement agencies to report annually on untested
sexual assault kits.

Allows for hemp to be grown for industrial purposes.

Requires employers to provide a statement or copy of a statement to the
employee, in a printed or written form, showing all

itemized deductions made from the employee's wages each day that
wages are paid.

Extends sunset date of STAR bonds.

Extends the prevailing wage requirement, which helps construction
workers earn a living wage in communities where the cost of living is
higher.

Equitable school funding bill.

Restricts sex offenders from interacting with child care facilities.
Increases penalty for right of way violations. While safety is a priority for
all of us, it can be assumed that right of way violators are not intending
to further harm and the current penaly is strict enough.

Requires drillers of oil or gas wells to provide documentation/maps of
location of wells in relation to water and buildings.

Exempts renewable energy providers from the definition of "public
utility," allowing more flexibility to providers of renewables.

Exempts police officers who were also in the military from having to pay
the fee to get a Class M motorcycle license.

Establishes new penalties for late-filed candidates’ campaign finance
reports that were due immediately prior to a primary or general election.

Prohibits state mental health facility privatization.

Permits a resident, or a resident’s guardian or legal representative, to
conduct authorized electronic monitoring in the resident’s room of an
adult care home.

Changes electioneering law to allow clothings, signs, and posters directly
across the street from the polling place. Also amends the radius for
unlawful electioneering from 250 to 100.

Places further restrictions on telemarketers.
Authorizes highway patrolmen to work with ICE.

Prohibits sanctuary cities.

Requires candidates for President to disclose 3 years of tax returns to be
on the ballot.

Would amend the state Minimum Wage and Maximum Hours Law by
increasing the Kansas minimum wage from $7.25 per hour to $9.84 per
hour beginning January 1, 2018; to $12.42 per hour beginning January 1,
2019; and to $15.00 per hour on and after January 1, 2020

Would require that after any election in which the county board of
canvassers certify the results, the county election officer must conduct a
manual audit or tally of each vote cast in 1 percent of all precincts, with a
minimum of one precinct located within the county

Would amend current law to exempt from criminal liability individuals in
possession of a firearms silencer that was manufactured commercially or
privately in the State of Kansas and that has remained within the borders
of Kansas.

Ensures nondiscrimination of organ transplants on the basis of disability.
Amends the Kansas Probate Code to add citations for provisions that
govern what property is included in a decedent’s augmented estate and
provides that the value of the augmented estate must be used to
calculate a spouse’s elective share

Removes proof of citizenship requirement for voter registration.
Transfers administration of the state workers compensation self-
insurance fund to the department of administration.

Reallocates money paid for liquor licenses to be used for the
replacement of work processes, computer hardware, software, and
equipment associated with the Department of Revenue’s licensing,
permitting, enforcement, and case management.

Amends the Kansas Expanded Lottery Act (KELA) and the Kansas
Parimutuel Racing Act concerning racetrack gaming facilities and lottery
gaming facilities.

Allows the director of accounts and reports to enter into an agreement
with third party vendors to assist in collecting debts against the state.
Allows microbreweries to contract/collaborate with other
microbreweries.
Case 5:20-cv-04084-EFM-TJJ Document 31-3 Filed 03/19/21 Page 6 of 14

EXHIBIT #2
hy Red means the bill would have negative effects on vulnerable populations if passsed. We should advocate against these bills.
3 Yellows means the bill has the potential of having negative effects on vulnerable populations if passed.
2 Blue means the bill does not have any major effects on vulnerable populations whether passed or not.
Green means the bill would have positive effects on vulnerable populations if passed.
- White means unclear what the bill's intent was or the language was difficult to understand.
*Your definition of "vulnerable populations" may differ from that of the analyst.

To search for Senate bills, navigate to http://kslegislature.org/li/b>2017_18/measures/bills/senate/
To search for House bills, navigate to http://kslegislature.org/li/b2017_18/measures/bills/house/

Requires state certified or licensed appraisers, when performing an

appraisal of real property for a real estate-related financial transaction,

to comply the Uniform Standards for Professional Appraisal Practice as
HB2414 Hearing Thursday, February 8. 2 Property/Real Estate adopted by the Real Estate Appraisal Board.

Provides a retail sales tax exemption for all sales of gold, silver, and

numismatic coins; palladium, platinum, gold, or silver bullion; and

HB2421 Hearing Monday, January 29. 2 Tax Policy currency.
Referred to Committee on Federal and Communications/Energy/Techn Prohibits collection and sale of personal data from internet service
HB2423 State Affairs 1 ology providers.
Requires fingerprint-based background checks on employees of adult
HB2427 Hearing Wednesday, January 24. 2 Elder Care care home licensure employees.

Changes frequency of 911 audits (to determine if moneys are being used
appropriately) from 3 years to 5 years. Unsure the intent, but it seems

HB2435 Passed out of committee. 3 Government Transparency like we should be aiming for more transparency rather than less.
Designated a portion of Highway 69 as Brandon Collins Memorial
Highway. Collins was killed on duty by a drunk driver, and that deserves
the highway being named in his honor. All the headlines about this,
though, seem to be more interested in the fact that the driver was an
illegal immigrant than that an officer was killed in the line of duty, and |
am concerned that this bill is being used as an indictment against

 

 

HB2436 Passed out of committee. 3 Transportation immigrants.
Referred to Committee on Federal and
HB2437 State Affairs 2 Other Establishes a 'National Day of the Cowboy’
Referred to Committee on Federal and Prohibits state agencies from using the same vendor to build and plan IT
HB2438 State Affairs 2 Government Transparency projects.
Marijuana/Drug Creates the crime of involuntary manslaughter for certain violations of
HB2439 Hearing Thursday, January 18. 2 Criminal Justice Reform Transportation Policy taking one's life while driving under the influence.
Referred to Committee on K-12 Education
HB2440 Budget 2 Education Establishes audits for K-12 special education services.
HB2441 Hearing Wednesday, January 17. 2 Government Organization Inspections Moves certain auditing responsibilities from the LPA to other agencies.
Referred to Committee on Federal and Prohibits the possession of bump stocks, or similar devices or
HB2442 State Affairs 1 Gun Legislation attachments for semiautomatic firearms.
Referred to Committee on Federal and
HB2443 State Affairs 1 Gun Legislation Creates a crime of unlawful abandonment of a firearm.

 

 

Prohibits the Board of Trustees of the Kansas Public Employee

Retirement System (KPERS) from investing any KPERS funds in companies
with certain business operations in Sudan. This is a clear first amendment
violation, similar to last year's legislation regarding companies boycotting

HB2444 Hearing Wednesday, January 24. KPERS / Retirement 1st Amendment Israel.
Referred to Committee on K-12 Education
HB2445 Budget Education This bill attempts to curb K-12 spending through multiple measures.
Government Allows for a ranking minority member on joint committee for Kansas
HB2446 Hearing Wednesday, January 24. 2 Election Procudures Organization security.

Allows Young Backhoe and Trenching from Seneca to construct highway
access from U.S. Highway 36 to two adjoining private properties in

HB2447 Referred to Committee on Transportation 2 Transportation Seneca.

Referred to Committee on Energy, Utilities Communications/Energy/Techn Increases competition by recognizing unconventional video providers as
HB2449 and Telecommunications 2 ology franchises.

Referred to Committee on Energy, Utilities Communications/Energy/Techn
HB2450 and Telecommunications 2 ology Collocates broadband equipment in public right-of-way utility easements.

Referred to Committee on Energy, Utilities Communications/Energy/Techn Encourages the buildout of rural broadband networks by removing some
HB2451 and Telecommunications 2 ology of the current barriers that exist.

Referred to Committee on K-12 Education
HB2452 Budget Environment Limits the duration of conservation easements.

Marijuana/Drug Allows for a fee to be charged to juveniles for intervention programs that
HB2453 Hearing Thursday, January 25. Criminal Justice Reform Policy Juvenile Justice are currently free.
Allows juvenile hearings to be waived at the request of the juvenile's

HB2454 Hearing Monday, February 12. 1 Juvenile Justice attorney. Also allows audio-visual recordings for all hearings.

Changes one word in current bill from "calculate" to "monitor" for state

expenditures avoided as a result of reductions in out-of-home placement
HB2455 Hearing Thursday, January 25. 2 Juvenile Justice of juvenile offenders.

Under current law, the clock on time served for juvenile probations

continues to run if the offender has absconded. This would change the

HB2456 Passed out of committee. 3 Juvenile Justice law to stop the clock during the time the offender is absconded.
Establishes a method the court could use to determine whether a
Safety plaintiff filing a claim for an asbestos action has previously made a claim
HB2457 Hearing Wednesday, January 17. 2 Civil Suits Regulation against or recovered monies from any asbestos trust in the past.
HB2458 Referred to Committee on Judiciary 2 Criminal Justice Reform Elder Care Increases criminal penalty for crimes relating to elder abuse.
| | Requires the Attorney General to create a searchable public website for
HB2459 Hearing Wednesday, January 24. Criminal Justice Reform assets seized under the Asset Seizure and Forfeiture Act.
HB2460 Hearing Tuesday, February 6. Education Gun Legislation Establishes a firearm safety education programs in public schools.
Awarding costs and attorney fees to plaintiffs prevailing in unpaid wage
HB2461 Hearing Tuesday, February 13. 1 Employment claims.
Referred to Committee on Energy, Utilities Communications/Energy/Techn Authorizes state and local governments to lease dark fiber to private
HB2462 and Telecommunications 2 ology sector broadband providers.

Prohibiting the department of corrections from demolishing and
constructing a correctional facility at Lansing until the legislature has
Referred to Commmittee on approved the reissued request for proposal. Making null and void a
HB2463 Appropriations 2 Prisons provision that allows the department to construct a correctional facility
Case 5:20-cv-04084-EFM-TJJ Document 31-3 Filed 03/19/21

EXHIBIT #2

4) Red means the bill would have negative effects on vulnerable populations if passsed. We should advocate against these bills.
Yellows means the bill has the potential of having negative effects on vulnerable populations if passed.

BINIw

Blue means the bill does not have any major effects on vulnerable populations whether passed or not.

Green means the bill would have positive effects on vulnerable populations if passed.
White means unclear what the bill's intent was or the language was difficult to understand.

*Your definition of "vulnerable populations" may differ from that of the analyst.

To search for Senate bills, navigate to http://kslegislature.org/li/b>2017_18/measures/bills/senate/

To search for House bills, navigate to http://kslegislature.org/li/b2017_18/measures/bills/house/

HB2464

HB2465

HB2466

HB2467

HB2468

HB2469

HB2470

HB2471

HB2472

HB2473

HB2474
HB2475

HB2476

HB2477

HB2478

HB2479

HB2480

HB2481

HB2482
HB2483

HB2484

HB2485
HB2486

HB2487

HB2488
HB2489

HB2490
HB2491

HB2492

HB2493

HB2494

HB2495
HB2496

HB2497

HB2498

HB2499
HB2500
HB2501

Hearing Thursday, January 25.

Passed out of committee.

Referred to Committee on Appropriations

Referred to Committee on Appropriations

Referred to Committee on Appropriations
Committee recommended passage of bill.
Hearing Thursday, January 18.

Referred to Committee on Health and

Human Services

Hearing Tuesday, January 23.

Referred to Committee on Taxation

Hearing Monday, January 22.
Hearing Tuesday, January 23.

Hearing Tuesday, January 23.

Hearing Tuesday, January 30.

Hearing Monday, January 22.

Hearing Monday, January 22.

Referred to Committee on Judiciary
Referred to Committee on Judiciary
Referred to Committee on Commerce,
Labor, and Economic Development
Hearing Wednesday, January 24.
Hearing Monday, February 5.

Hearing Wednesday, February 14.
Hearing Tuesday, January 30.

Hearing Thursday, February 1.

Hearing Tuesday, January 23.
Referred to Committee on Taxation

Hearing Tuesday, January 23.
Hearing Wednesday, January 31.

Hearing Monday, January 22.
Hearing Wednesday, January 24.

Referred to Committee on Commerce,
Labor, and Economic Development

Hearing Tuesday, February 13.
Hearing Wednesday, January 31.

Referred to Committee on Judiciary
Hearing Thursday, February 1.

Hearing Thursday, February 1.
Referred to Committee on Taxation
Hearing Tuesday, January 30.

Military Personnel
Employment
Education

Education

Government Organization
Insurance

Alcohol

Healthcare

Healthcare

Tax Policy

Marriage
Alcohol

State Licensing

State Licensing

State Licensing

Criminal Justice Reform

Criminal Justice Reform
Adoption

Alcohol
Education

Education

Education

Transportation
Employment

Transportation
Tax Policy

Healthcare
Tax Policy

Tax Policy

Criminal Justice Reform

Property/Real Estate

Disaiblity Rights
Healthcare

Criminal Justice Reform
Native Americans

State Licensing
Tax Policy
Healthcare

Marijuana/Drug
Policy

Government
Funding

State Licensing
State Licensing
Communication

s/Energy/Techn  Property/Real
ology Estate

Alcohol

Animal Welfare

Agriculture

Employment

Disaiblity Rights

Paid Leave
Tax Policy

Government
Tax Policy Organization

Employment State Licensing

Civil Suits

Insurance

State Licensing

Page 7 of 14

Allows military members to cancel their contracts on services like cable
and cell phone if they are called to duty.

Requires VA employees to complete pre-employment drug screening.
This appears to be the education funding bill. Unsure if it is adequate.
Would welcome additional pairs of eyes on this.

This appears to be the education funding bill. Unsure if it is adequate.
Would welcome additional pairs of eyes on this.

This is the bill to fund various state agencies. Unsure if the dollar
amounts are appropriate or not. Would welcome additional pairs of eyes
on this.

Expedites processing of catastrophic insurance claims by removing local
government barriers.

Allows microbreweries to contract/collaborate with other
microbreweries.

Authorizes Kansas to participate in the Physical Therapy Licensure
Compact.

Amends the Uniform Anotomical Gift Act to make it easier for organs
(etc) to be donated.

Amends taxes paid on properties used for rural broadband service.
Removes the requirement for district courts to mail marriage certificate
information to the secretary of health and environment.

Allows microbreweries to fill certain containers for off-site consumption.
Includes alcoholic candy and other confectionary products to the
definition of alcoholic liquor.

Changes licensing expiration date for animal distributors, research
facilities, animal shelters, breeders.

Amends existing law concerning expiration dates and late fees for certain
licenses and registrations issued by the Kansas Department of
Agriculture.

Unsure what effect this bill would have on defendants. Reached out to
ACLU Kansas for clarification.

Amends the Kansas Law Enforcement Training Act to align language
concerning the definition of “misdemeanor crime of domestic violence”
with that in current law.

Makes updates and amendments to the Kansas Adoption and
Reliquishment Act.

Allows bars to serve alcoholic beverages at 6 am instead of the current 9
am.

Reinstates due process for teachers.

Provides assistive technology, sign language and Braille services for
students with a disability.

Requiring transportation of certain students when no safe pedestrian
route is available.

Allows golf carts to be driven on certain streets at night.

Amends workers compensation in certain incidents to be more beneficial
to both the employer and employee.

Removes alcohol from the list of "special fuels" under the motor-fuel tax
act.

Authorizes Kansas to participate in the Multistate Tax Compact.

Defines durable medical equipment under the Kansas retailers sales tax
act.

Modifies the tax rate for installation of appliances and electronics.
Imposes a 1.5% sales tax on Thomas County residents for construction or
remodeling of the courthouse.

Amends the Kansas Retailers’ Sales Tax Act to provide subpoena power
to the Director of Taxation at the Department of Revenue for sales tax
investigations.

Amends the real estate definition of "rebate"

Gives authority to the Secretary of the Department for Aging and
Disability Services to inspect and review the operations of a community
provider and identify deficiencies when a community service provider
has failed to comply with the requirements, standards or rules and
regulations established pursuant to the Developmental Disabilities
Reform Act

Allows mutual recognition of a nursing license between member states.
Grants immunity from civil liability to district or county attorneys who file
petitions for grand juries to be summoned.

Prohibits governmental entities from prohibiting the wearing of tribal
regalia and objects of cultural significance at public events.

Repealing a provision in the uniform insurance agents licensing act
concerning automatic certification of certain insurance agents.

Provides sales tax exemption for Friends of Hospice of Jefferson County.
Establishing the health occupations credentialing fee fund.
Case 5:20-cv-04084-EFM-TJJ Document 31-3 Filed 03/19/21

EXHIBIT #2

4) Red means the bill would have negative effects on vulnerable populations if passsed. We should advocate against these bills.
Yellows means the bill has the potential of having negative effects on vulnerable populations if passed.

BINIw

Blue means the bill does not have any major effects on vulnerable populations whether passed or not.

Green means the bill would have positive effects on vulnerable populations if passed.

White means unclear what the bill's intent was or the language was difficult to understand.

*Your definition of "vulnerable populations" may differ from that of the analyst.

To search for Senate bills, navigate to http://kslegislature.org/li/b>2017_18/measures/bills/senate/

To search for House bills, navigate to http://kslegislature.org/li/b2017_18/measures/bills/house/

HB2502

HB2503

HB2504

HB2505

HB2506

HB2507

HB2508

HB2509

HB2510

HB2511

HB2512

HB2513

HB2514

HB2515

HB2516

HB2517

HB2518

HB2519
HB2520

HB2521

HB2522

HB2523

HB2524

HB2525

HB2526

HB2527

HB2528

HB2529

HB2530

HB2531

HB2532

HB2533
HB2534

HB2535

Hearing Monday, January 29.

Referred to the Committee on Health and

Human Services.

Hearing Monday, February 5.

Hearing Tuesday, January 30.

Passed out of committee.

Referred to Committee on Health and
Human Services

Referred to the Committee on Health and

Human Services.
Referred to Committee on Local
Government

Referred to Committee on Agriculture

Hearing Thursday, February 1.

Hearing Monday, February 5.

Hearing Tuesday, January 30.

Referred to the Committee on Energy,
Utilities, and Telecommunication.
Referred to the Committee on Energy,
Utilities, and Telecommunication.

Referred to Committee on Judiciary
Referred to Committee on Federal and
State Affairs

Referred to the Committee on Energy,
Utilities, and Telecommunication.

Referred to Committee on Federal and
State Affairs

Hearing Tuesday, February 6.
Referred to Committee on Judiciary
Referred to Committee on Judiciary
Hearing Wednesday, February 7.

Hearing Wednesday, January 31.

Referred to Committee on Federal and
State Affairs

Hearing Monday, February 5.

Hearing Tuesday, February 6.

Hearing Thursday, February 8.

Hearing Tuesday, February 6.
Referred to the Committee on Children
and Seniors.

Hearing Thursday, February 1.
Referred to Committee on Commerce,
Labor, and Economic Development
Referred to Committee of Federal and
State Affairs.

Hearing Monday, February 5.

Hearing Monday, February 5.

State Licensing Alcohol
Healthcare State Licensing
Voting
Rights/Registrat
Election Procudures ion Disability Rights
Government Organization
Community Development
Healthcare
Healthcare
Government
Government Organization Funding
Property/Real
Transportation Estate Agriculture

Transportation State Licensing

Healthcare

Tax Policy Water

Communications/Energy/Techn

ology Environment
Communications/Energy/Techn

ology

Property/Real Estate Civil Suits Animal Welfare
Gambling
Communication
s/Energy/Techn
Government Organization ology
Other
Civil Suits Women's Issues
Communications/Energy/Techn
ology

Criminal Justice Reform

Election Procudures
Communications/Energy/Techn

ology Civil Suits Women's Issues
Government Government
Employment Organization Transparency

Government Organization
Business

Water

Civil Suits

Elder Care
Transportation

State Licensing

Gambling
Transportation

Criminal Justice Reform

Page 8 of 14

Updates the alcohol regulation rules to state that the director may refuse
to issue a stamp to any applicant who is not current of payment of any
fines.

Provides for the reinstatement of certain canceled licenses by the state
board of healing arts.

Specifies the format for advance voting ballots to assist voters with
disabilities.

Amends how a mayor is defined within a governing body.

Allows cities to file a petition with the district court seeking an order for
temporary possession of abandoned property.

Prohibiting substantial change to the Kansas medical assistance program
without prior legislative approval. Not sure the intent of this bill. Input is
welcome.

Creates a suspended status for medicaid recipients who enter into a
program at a state hospital or penetentiary. The recipient would no
longer need to reapply upon release.

Amends roles and responsibilities of county election commissioners.

Regulates maintence of recreation trails.

Changes expiry term on commerical driver's licenses from 4 years to 5
years.

The Kansas Telemedicine Act would be a positive step in expending
healthcare access in the state using audio visual technology.

Imposes a fee of $.002 per 1000 gallons on water. Taxes on necessities
like food and water are big red flags in that they harm low-income
residents, but this amount is small enough that it should be negligible.
Requires the state corporation commission shall contract with a United
States department of energy national laboratory for a study to determine
the value that distributed energy provides to the Kansas electric utilities,
the customers that own distributed energy resources, the southwest
power pool and the general economic benefits to the state.

Allows rural customers more flexibility in choosing broadband providers.
Provides immunity from civil libility for damages to a motor vehicle for
anybody who breaks into a car for the purpose of saving a human or pet
from danger.

Expands lottery to vending machines. Also allocates lottery money to
mental health and community crisis programs.

Establishes authority of the state corporation commission over public
utilities.

Exempts Kansas from Daylight Savings Time.

Concerning delinquent child support payments.

Places further restrictions on telemarketers.

Removes protections for crimes committed under the premise of self-
defense.

Places a statute of limitation on certain crimes that currently disqualify a
candidate for sheriff.

Allows petitions for a protection from abuse order to include a request
for transfer of rights to a wireless telephone number.

Restricts the governor, attorney general, secretary of state, treasurer,
and insurance commissioner from having other employment. This was
seemingly written in response to Kobach writing for Breitbart, but it
would also restrict future individuals from any number of activities,
including farming, etc.

Adds a ranking minority member to the joint committee on
administrative rules and regulations and the state rules and regulations
board and requiring agencies to report on the impact regulations will
have on business

Creates the crime of unlawful acts involving automated sales suppression
devices.

Transfers $8 million from the Economic Development Initiatives Fund to
the State Water Fund.

Clarifies that a court can only overcome a presumption that a parenting
plan is in the best interest of a child if there is clear evidence.

Adds emergency medical services personnel to the list of mandatory
reporters of abuse, neglect or exploitation of certain adults.

Designates segments of Kansas and United States highways to members
of the Kansas highway patrol killed in the line of duty.

Clarifies an exemption for commercial property owners under the Kansas
roofing contractor registration act.

Mandates that sports gaming be solely operated and managed by
racetrack gaming facilities.

Defines what is meant by "exhibition of speed."

Changes the number of days within which a criminal defendant shall be
brought to trial from 150 to 90.
Case 5:20-cv-04084-EFM-TJJ Document 31-3 Filed 03/19/21 Page 9 of 14

4) Red means the bill would have negative effects on vulnerable populations if passsed. We should advocate against these bills.
Yellows means the bill has the potential of having negative effects on vulnerable populations if passed.

Nw

Blue means the bill does not have any major effects on vulnerable populations whether passed or not.

Bb

Green means the bill would have positive effects on vulnerable populations if passed.
- White means unclear what the bill's intent was or the language was difficult to understand.

*Your definition of "vulnerable populations" may differ from that of the analyst.

To search for Senate bills, navigate to http://kslegislature.org/li/b>2017_18/measures/bills/senate/

To search for House bills, navigate to http://kslegislature.org/li/b2017_18/measures/bills/house/

Referred to Committee on Energy, Utilities

Communications/Energy/Techn

Amends existing law concerning the procedures to be followed when a
city annexes land that is located within the certified territory of a retail

HB2536 and Telecommunications ology electric supplier.

Allows Johnson and Labette County Redevelopment Authorities to issues

HB2537 Referred to Committee on Taxation Community Development bonds and incur debt.

Voting
Rights/Registrat

HB2538 Referred to Committee on Elections. Election Procudures ion Free State Election Act.

Mandates that candidates seeking certain statewide office must be
qualified electors and have lived in the state of Kansas for at least 4

HB2539 Hearing Wednesday, January 31. Election Procudures years.

HB2540 appears to allow homeschooled children paricipate in public

HB2540 Hearing Wednesday, January 31. Education school activities.

Military Expands who is eligible to receive educational assistance through the

HB2541 Hearing Thursday, February 8. Education Personnel Kansas National Guard Educational Assistance Act.

HB2542 Hearing Wednesday, January 31. Education Amends the fees charged to private, postsecondary institutions.

Referred to the Committee on Veterans

HB2543 and Military. Veterans Estabishes June 27th as post-traumatic stress injury day.

Reduces the set-off against workers compensation benefits in excess of
Referred to Committee on Commerce, KPERS / functional impairment from 100.0 percent to 50.0 percent of the

HB2544 Labor, and Economic Development Employment Retirement employee’s social security retirement benefits.

Referred to Committee of Federal and Amends the Kansas Expanded Lottery Act to be friendlier to gaming

HB2545 State Affairs. Gambling facilities and racetracks.

Deposits all state sales tax revenues from sales on the Kansas state

HB2546 Passed out of committee. Tax Policy fairgrounds into the state fair capital improvements fund.

HB2547 Passed out of committee. Other Establishing October 15 as the end of a state fair board member term.
Would require that requesting legislator or other person, state or local
agency, organization or entity in committee minutes and on printed

HB2548 Referred to Committee on Judiciary Government Transparency committee bills.

Amends the determinations of competency, commitment for treatment

HB2549 Hearing Wednesday, February 7. Healthcare and state hospitals catchment areas.

Removing caps on damages in wrongful death actions except those

HB2550 Referred to Committee on Judiciary Civil Suits against certain healthcare providers.

Prohibits state agency from privatizing corrections without the consent of

HB2551 Hearing Monday, February 12. Criminal Justice Reform Juvenile Justice Prisons the legislature.

Increases the number of students who can participate in Kstate's

HB2552 Referred to Committee on Agriculture Education Animal Welfare veterinary incentive program.

Increases the populatioin for counties included in Kstate's veterinary

HB2553 Referred to Committee on Agriculture Education Animal Welfare incentive program from 35000 to 40000.

HB2554 Referred to Committee on Taxation Tax Policy Provides a tax exemption for Brother in Blue reentry program.

HB2555 Referred to Committee on Taxation Tax Policy Provides a tax exemption for Kansas Gang Investigators Association.

Communications/Energy/Techn Establishes the Statewide Interoperability Council for sharing information

HB2556 Hearing Monday, January 29. ology between law enforcement networks.

Referred to Committee on Health and

HB2557 Human Services Healthcare State Licensing Establishes a licensing board for massage therapy.

Extends the timeframe that birds can be hunted from controlled shooting

HB2558 Referred to Committee on Agriculture Animal Welfare areas by 30 days.

Military
HB2559 Referred to Committee on Taxation Transportation Personnel Exempts part-time national guard and reservists from vehicle tax.
Communications/Energy/Techn
HB2560 Hearing Wednesday, January 31. ology Establishes the Kansas Cyber Security Act.
Referred to Committee on K-12 Education

HB2561 Budget Education Adjusts how transportation costs are calculated for public schools.

The Kansas Transparency Act requires that all legislative committee
meetings will be aired in real time in an audio-visual format available

HB2562 Hearing Wednesday, February 7. Government Transparency over the internet.

Requiring broadband providers to contribute to the Kansas universal
Communications/Energy/Techn service fund and authorizing disbursements from such fund to promote

HB2563 Hearing Monday, February 5. ology broadband development.

Allows the Kansas Department of Agriculture Division of Water Resources
to develop rules and regulations that authorize the Chief Engineer to
order the removal of any end gun on a center pivot irrigation system and

HB2564 Hearing Tuesday, February 6. Agriculture to prohibit any future use of an end gun in certain areas.

Marijuana/Drug Removes drug offenders from the list of offenders required to register

HB2565 Hearing Tuesday, February 6. Criminal Justice Reform Policy pursuant to the Kansas offender registration act.

Makes the criminal penalty for possession of THC equal to the criminal
Marijuana/Drug penalty of possession of marijuana. We should be decriminalizing THC;

HB2566 Hearing Tuesday, February 6. Criminal Justice Reform Policy this does just the opposite.

Amends how out-of-state crime is coded. The change is very minor -

HB2567 Hearing Tuesday, February 6. Criminal Justice Reform mostly just the language is changing.

Increases loss thresholds for felony property crimes from $1000 to

HB2568 Hearing Wednesday, February 7. Criminal Justice Reform $1500.

HB2569 Referred to Committee on Taxation Tax Policy Doubles the standard deduction for 2018 and all years thereafter.

Referred to Committee on Children and
HB2570 Seniors. Child Welfare Creating the grandparents as caregivers reimbursement fund.
Government Regulates access to certain law enforcement audio and video recordings
HB2571 Hearing Tuesday, February 13. Criminal Justice Reform Transparency by allowing more public access.
Case 5:20-cv-04084-EFM-TJJ Document 31-3 Filed 03/19/21 Page 10 of 14

EXHIBIT #2

4) Red means the bill would have negative effects on vulnerable populations if passsed. We should advocate against these bills.

3 Yellows means the bill has the potential of having negative effects on vulnerable populations if passed.
2 Blue means the bill does not have any major effects on vulnerable populations whether passed or not.
1) Green means the bill would have positive effects on vulnerable populations if passed.
- White means unclear what the bill's intent was or the language was difficult to understand.
*Your definition of "vulnerable populations" may differ from that of the analyst.

To search for Senate bills, navigate to http://kslegislature.org/li/b>2017_18/measures/bills/senate/
To search for House bills, navigate to http://kslegislature.org/li/b2017_18/measures/bills/house/

Community
HB2572 Hearing Thursday, February 15. 3 Tax Policy Development
HB2573 Hearing Monday, February 12. 1 Healthcare Women's Issues
Referred to Committee on Health and Pharmaceutical
HB2574 Human Services 2 Healthcare s
HB2575 Hearing Wednesday, Feburary 14. 1 Healthcare
HB2576 Passed out of committee. 1 Healthcare Environment
HB2577 Hearing Tuesday, February 6. 2 Environment
HB2578 Hearing Thursday, February 8. 2 Education
HB2579 Hearing Wednesday, February 14. 1 Criminal Justice Reform
HB2580 Referred to Committee on Judiciary 2 Business
Referred to Committee on Corrections and
HB2581 Juvenile Justice. 2 Criminal Justice Reform
HB2582 Referred to Committee on Appropriations 2 Civil Suits
HB2583 Referred to Committee on Agriculture 2 Environment Agriculture
HB2584 Referred to Committee on Taxation 2 Tax Policy
HB2585 Referred to Committee on Taxation 2 Transportation
Referred to Committee on Commerce,
HB2586 Labor, and Economic Development 1 Employment
HB2587 Hearing Wednesday, February 14. 1 Child Welfare
HB2588 Referred to Committee on Judiciary 2 Other
Referred to Committee on Health and
HB2589 Human Services 2 State Licensing Women's Issues
Referred to Committee on Health and
HB2590 Human Services 2 Healthcare Elder Care
HB2591 Hearing Thursday, February 8. - Healthcare
HB2592 Referred to Committee on Appropriations - Healthcare Elder Care
HB2593 Referred to Committee on Taxation 2 Tax Policy
Committee on Financial Institutions and
HB2594 Pensions 2 KPERS / Retirement Prisons
Referred to Committee on Corrections and
HB2595 Juvenile Justice. 2 Property/Real Estate Disability Rights
HB2596 Hearing Wednesday, Feburary 14. 3 Transportation
Referred to Committee on Local
HB2597 Government 2 Government Organization
Voting
Referred to Committee on Federal and Rights/Registrat
HB2598 State Affairs 4 Government Transparency ion
HB2599 Referred to Committee on Transportation 2 Transportation
HB2600 Hearing Monday, February 12. 3 Healthcare
Referred to Committee on Energy, Utilities Communications/Energy/Techn

HB2601 and Telecommunications 2 ology

Requires disclosure of certain economic development data. Unsure the
intent of this bill. It appears to be good on its face, but | feel like there is
some ulterior motive. Also, the requirement to report one's occupation
to receive a tax credit seems like it may be a weapon against unemployed
persons.

Providing for study and investigation of maternal deaths by the secretary
of health and environment.

Requires mandatory enrollment of certain prescribers in the prescription
monitoring program and regulating access to its database.

Requires health care entities to disclose, within two working days, the
allowed amount or charge of a patient or prospective patient’s
admission, procedure, or service if the patient so requests

Redirects all generated revenue from the Kansas Asbestos Control
Program, previously deposited into the State General Fund, intoa
dedicated subaccount of the Air Quality Fee Fund. These fee funds would
then be used for the Kansas Asbestos Control Program expenses.
Creates the Kansas right-to-know fee fund for first responders to
hazardous chemical issues.

Requires school districts to publish their plan to deal with bullying on the
district website.

Providing compensation(S8O0K for each year imprisoned) for a person
who was wrongfully convicted and imprisoned.

Eliminating consumer reporting agencies’ authority to charge certain fees
related to consumer report security freezes.

Increasing the criminal penalities for the crime of making an unlawful call
for emergency service in certain circumstances.

Authorizes payments to individuals, businesses, and agencies who have
filed claims.

Makes changes to how declarations for noxious weeds are carried out.
Changes to distribution of taxes paid under protest.

Sales of motor vehicles sourced to address of purchaser.

Requires state agencies to adopt policies for employees being bullied at
work.

If the department for children and families receives a report of child
abuse or neglect and the subject of the report is a child with problem
sexual behavior, the department shall assess any service needs, provide
services that are voluntary, document its attempt to provide service, etc.
Requiring courts to set aside forfeiture of appearance bond when the
surety can show the defendant has died or has been expelled from the
country.

Grants a temporary permit to engage in the independent practice of
midwifery to a person who has met the requirements.

Requires the Secretary of the Kansas Department for Aging and Disability
Services (KDADS) to provide oversight and monitoring of the State Long-
Term Care Ombudsman Program and its activities.

I'm unsure what this means - " the secretary of health and environment
and the secretary for aging and disability services shall commence
planning for the provision of state medicaid services under the Kansas
medical assistance program using a capitated managed care delivery
system."

Also unsure on this one - " the secretary for aging and disability services
shall withdraw any request for proposal, any solicitation for bids or
information or any offer to any person or organization other than area
agencies on aging for the provision of assessment services under the
CARE program. Contracts executed pursuant to this section for the
provision of assessment services under the CARE program shall not be
subject to the competitive bid requirements established by K.S.A. 75-
3737a et seq., and amendments thereto, and shall only be executed with
area agencies on aging."

Provides a sales tax exemption for Friends of Johnson County
Development Services.

Expands KP&F (KPERS) to certain correctional employees.

Updates language in eminent domain law to be more politically correct in
how it refers to individuals with disabilities.

Providing for the Gadsden flag "DON'T TREAD ON ME" distinctive license
plate. While the initial reference of "Don't Tread on Me" is seen as
independence from government overreach, it has recently become
associated with white supremacist groups.

Declares Sedgwick County as an urban area.

Allows information obtained from FOIA requests to the secretary of state
to be sold. This feels like a voter suppression tactic.

Providing for a Special Olympics license plate.

Increases the fees assessed by KDHE for certain radiation protection
services. While the increase may be necessary, the amount is not
nominal and could hurt low-income individuals.

Prohibits the State Corporation Commission from raising energy rates
more than once per year.
Case 5:20-cv-04084-EFM-TJJ Document 31-3 Filed 03/19/21 Page 11 of 14

EXHIBIT #2

4) Red means the bill would have negative effects on vulnerable populations if passsed. We should advocate against these bills.

3 Yellows means the bill has the potential of having negative effects on vulnerable populations if passed.
2 Blue means the bill does not have any major effects on vulnerable populations whether passed or not.
1) Green means the bill would have positive effects on vulnerable populations if passed.

White means unclear what the bill's intent was or the language was difficult to understand.

*Your definition of "vulnerable populations" may differ from that of the analyst.

To search for Senate bills, navigate to http://kslegislature.org/li/b>2017_18/measures/bills/senate/

To search for House bills, navigate to http://kslegislature.org/li/b2017_18/measures/bills/house/

HB2602

HB2603

HB2604

HB2605

HB2606

HB2607

HB2608

HB2609

HB2610

HB2611

HB2612

HB2613
HB2614
HB2615

HB2616

HB2617

HB2618

HB2619

HB2620

HB2621

HB2622

HB2623
HB2624

HB2625

SB255

SB256

SB257

SB258

SB259

SB260

SB261

SB263

SB264

SB265

SB266

Hearing Wednesday, February 7.
Referred to Committee on Corrections and
Juvenile Justice.

Hearing Wednesday, February 14.

Not scheduled

Not scheduled

Not scheduled

Not scheduled

Referred to Committee on Appropriations
Referred to Committee on Judiciary
Referred to Committe on Health and
Human Services

Referred to Committee on Judiciary

Hearing Tuesday, February 13.
Not scheduled
Not scheduled

Not scheduled

Referred to Committee on Elections.
Referred to Committee on Taxation
Not scheduled

Referred to Committee on Taxation

Hearing Tuesday, February 13.

Referred to Committee on Children and
Seniors.

Referred to Committee on Financial
Institutions and Pensions

Not scheduled

Not scheduled

Passed Senate. Referred to House
Committee on Energy, Utilities, and
Telecommunications.

Passed out of Committee.

Hearing Tuesday, January 30.

Referred to Committee on Ways and
Means.

Referred to Committee on K-12 Education
Budget

Hearing Thursday, February 8.
Passed Senate. Referred to House
Judiciary Committee.

Passed out of Committee.

Passed out of Committee.
Passed out of Committee.

Passed out of Committee.

Education

Criminal Justice Reform

Election Procudures

Transportation

Transportation

Tax Policy
Property/Real
Government Organization Estate
Tax Policy Education
Property/Real Estate Civil Suits Women's Issues
Marijuana/Drug Policy
1st Amendment
Education Disability Rights
Tax Policy
Tax Policy
Tax Policy
Voting Rights/Registration
Tax Policy
State Licensing
Healthcare Tax Policy
Criminal Justice Reform Civil Suits Women's Issues
Child Welfare Employment
KPERS / Retirement
KPERS / Retirement
Government
Criminal Justice Reform Transparency
Government Transparency
Transportation Veterans
Civil Suits
Government Transparency
Education
KPERS / Retirement Gambling
Government Organization
Agriculture
Voting
Rights/Registrat
Election Procudures ion Disability Rights

Criminal Justice Reform

Requiring screenings for dyslexia and related disorders in public schools
Providing that the service of postrelease supervision period shall not toll
except as otherwise provided by law.

Requires the secretary of state to publish on the official secretary of state
website results by precinct for all statewide offices and for state
legislative offices as soon as practicable after the final canvass of the
primary election is complete.

Allowing motor vehicles to operate in a platoon. Advocates say truck
platooning will save fuel because of reduced aerodynamic drag, lessen
traffic congestion, and improve highway safety.

Allows online drivers license renewals to forego a vision test by
certifying, under penalty of law, that their vision meets requirements.
Provides a sales tax exemption to Stafford County Economic
Development, Inc.

Transfers land in Leavenworth County from DOC to the fire department.
Authorizes tax payer money donated to the private schools to be claimed
as an itemized deduction.

Amends the residential landlord and tenant act to allow termination of
rental agreement due to clear and present danger.

Secretary of health and environment to review behavior crisis response
in Kansas and make a report of findings and recommendations.

Makes it a crime for individuals to wear any sort of headgear concealing
their identity during protests. This is a clear Ist amendment violation and
is obviously a partisan response to Antifa protestors.

Requires school districts to provide assistive technology, sign language
and Braille services for students with a disability.

Provides a $200 tax credit for all children.

Doubles the tax credit for household and dependent care expenses.
Provides for a food tax rate of 3.25%. | read the bill and am unsure if this
is replacing the higher, current tax rate, or if this isa new tax being
imposed.

Requires that the Secretary of State send communication to voters
identified in the Crosscheck program that they need to check their
registration status. Ideally, we wil exit the Crosscheck program, but if we
remain, this is a potentail safeguard against voter suppression.

Creates a new tax bracket for individuals making $500,000+ and for
couples making $1M+.

Allowing any documentation required under the Kansas pesticide law to
be created or maintained in electronic form.

Allows property taxes to be spent on healthcare needs for disabled
individuals.

Including relations between law enforcement and those interacting with
law enforcement in the crime of unlawful sexual relations.

Adds provision of childcare by DCF for adults seeking employment. Also
appears to take away 24 months worth of childcare under certain
conditions. Emailed the representative who submitted the bill for
clarification.

Excluding certain noncovered employees who take a leave of absence
from an eligible employer from the definition of employee for purposes
of KPERS.

Regarding members of the legislature compensation through KPERS.
Regarding the confidentiality of records contained in the central registry
of all Kansas police officers and law enforcement officers. The title of the
bill suggests this is a move away from transparency, but the language in
the bill appears to open the records up to more transparency. - Emailed
the submitting House member

Changes frequency of 911 audits (to determine if moneys are being used
appropriately) from 3 years to 5 years. Unsure the intent, but it seems
like we should be aiming for more transparency rather than less.
Designating a portion of United States highway 50 as the SGT Gregg
Steimel and PFC Richard Conrardy memorial highway.

Clarifies that a court can only overcome a presumption that a parenting
plan is in the best interest of a child if there is clear evidence.

Prohibits state agencies from using the same vendor to build and plan IT
projects.

Establishes audits for K-12 special education services.

Removes some specifications about how lottery and KPERS audits should
be carried out.

Transferring the duty to appoint certain appraisers from the judicial
administrator to the director of property valuation.

Creates a program to research industrialized hemp.

Specifies the format for advance voting ballots to assist voters with
disabilities.

Clarifying what conduct is excluded from the crime of incest.

Adds the collateral source of "any other source" for crime victims
compensation fund.
Case 5:20-cv-04084-EFM-TJJ Document 31-3 Filed 03/19/21 Page 12 of 14

4) Red means the bill would have negative effects on vulnerable populations if passsed. We should advocate against these bills.
Yellows means the bill has the potential of having negative effects on vulnerable populations if passed.

Nw

Blue means the bill does not have any major effects on vulnerable populations whether passed or not.

Bb

Green means the bill would have positive effects on vulnerable populations if passed.
- White means unclear what the bill's intent was or the language was difficult to understand.

*Your definition of "vulnerable populations" may differ from that of the analyst.

To search for Senate bills, navigate to http://kslegislature.org/li/b>2017_18/measures/bills/senate/

To search for House bills, navigate to http://kslegislature.org/li/b2017_18/measures/bills/house/

Passed Senate. Referred to Committee on

§B267 Insurance. Updating the effective date of risk-based capital instructions.
Requires that the insurance commissioner be able to request
SB268 Hearing Wednesday, January 17. Employment expungement records from applicants for employment.
Appropriation revisions for FY 2018 and FY 2019 for various state
agencies. Somebody more familiar with school funding would need to
SB269 KSLeg will not load the bill. Tax Policy review this bill.
Making appropriations for FY2018, FY2019, FY2020, FY2021, FY2022, and
Referred to Committee on Ways and FY2023 for the department of education. A financial analyst would need
§B270 Means. Education Tax Policy to review this bill.
Making appropriations for FY 2018 and FY 2019 for the department of
Referred to Committee on Ways and education. Somebody more familiar with school funding would need to
SB271 Means. review this bill.
Safety
§B272 Hearing Thursday, January 25. Transportation Regulation Unlawful passing of a waste collector.
§B273 Passed out of Committee. Transportation Creating a City of Wichita license plate.
Creates a traffic violation of negligent driving for engaging in any activity
that interferes with safe control of the vehicle. The only reason this is a
potential issue is because the language is not specific enough and would
§B274 Hearing Tuesday, January 30. Transportation allow police to issue tickets for basically anything.
Passed Senate. Referred to House The bill would provide that in the event of a vacancy on the Credit Union
Committee on Financial Institutions and Council, the Governor may appoint an individual to fill the unexpired
SB275 Pensions. term
Increases the annual amount transferred to the highway fund from
SB276 Passed out of Committee. Tax Policy Transportation $700,000 to $2.8M.
Extends full faith and credit to the orders, judgments and other judicial
§B277 Hearing Wednesday, January 24. Native Americans acts of the tribal courts of any federally recognized Indian tribe.
Communications/Energy/Techn Provides additional consumer protections against the Kansas Corporation
§B278 Referred to Committee on Utilities. ology Civil Suits Commission in utility-based cases.
Communications/Energy/Techn Includes meters in the definition of “natural gas utility plant projects”
§B279 Hearing Wednesday, January 24. ology Environment that are installed to replace, upgrade or modernize existing facilities.
Amends the Kansas Parentage Act by requiring orders for legal custody,
§$B280 Hearing Wednesday, January 24. residency and parenting time to be prescribed by KSA 23-3201.
The bill would allow a parent of a minor child, an adult residing with a
minor child, a county or district attorney, or the Attorney General to seek
relief, under the Act, for a minor child who is alleged to be a human
trafficking victim by filing a verified petition with any district judge or
with the clerk of the court alleging acts committed by an individual that
§B281 Hearing Tuesday, January 23. Women's Issues are alleged to constitute human trafficking.
Adds several opioids, including Kratom, to the list of schedule 1 drugs.
While these drugs obviously need to be regulated, prison time is not the
§$B282 Passed Senate on Feb 8. Marijuana/Drug Policy answer to drug addiction.
Requires that a person notify the State Bank Commissioner if they
engage in any activity that may result in acquiring control of any bank or
§B283 Hearing Monday, February 12. Business bank holding company.
Amends the Kansas Money Transmitter Act (KMTA) to permit the State
Bank Commissioner to enter into an informal agreement with a person to
resolve violations or other matters under the KMTA, rules and
Passed Senate. Referred to House regulations, or an order previously issued. The informal agreement would
Committee on Financial Institutions and be confidential, not subject to the Open Records Act or subpoena power,
§$B284 Pensions Government Transparency Civil Suits and could not be used as evidence in any private civil action.
Government Establishing the joint legislative transportation task force for evaluation
SB285 Committee recommended passage of bill. Transportation Organization of the state highway fund and the state highway transportation system
Referred to Committee on Agriculture and Changes the licensing date in the Pet Animal Act from June 30 to
SB286 Natural Resources. Animal Welfare State Licensing September 30.
Changes the expiration date for licenses for feedlot operators, livestock
market operators, livestock dealers, persons and facilities dealing with
the disposal of dead animals, and electronic auctions, as well as
§B287 Hearing Wednesday, February 14. Agriculture State Licensing domesticated deer permits from June 30 to September 30.
Repeals a statute making it a misdemeanor, subject to a fine of $100,
imprisonment in the county jail up to 30 days, or both, if a person
knowingly causes or procures any process issued from a justice’s court in
a civil suit to be served on Saturday upon a person whose religious faith
recognizes Saturdays as the Sabbath or who shall serve any such process
made returnable on that day. This seems like it could provoke the ACLU
S$B288 Passed Senate on Feb 8. 1st Amendment to sue the state for violation of 1st amendment on religious grounds.
SB 289 would allow interstate transport of electronic devices seized
pursuant to a search warrant issued by a district judge. The bill would
require warrants for an electronic device to be executed within 90 days
from the time of issuance, instead of 96 hours, which is what current law
§B289 Referred to Committee on Judiciary Criminal Justice Reform proscribes. The bill defines “electronic device.”
Grants immunity from civil liability to district or county attorneys who file
§B290 Referred to Committee on Judiciary Criminal Justice Reform Civil Suits petitions for grand juries to be summoned.
Designates a portion of United States highway 36 as the World War |
§B291 Passed out of Committee. Transportation veteran's memorial highway.
Passed Senate. Referred to House
Committee on Financial Institutions and Removing the 30-day prior notice requirement provided to a member
SB292 Pensions. Business before expulsion from a credit union.
Communications/Energy/Techn
§B293 Referred to Committee on Utilities. ology State Licensing Regarding authority of KCC over municipal energy agencies.
§B294 Passed out of Committee. Busines+D439s State Licensing Regarding licensing of car salesmen.
Case 5:20-cv-04084-EFM-TJJ Document 31-3 Filed 03/19/21 Page 13 of 14

EXHIBIT #2
4) Red means the bill would have negative effects on vulnerable populations if passsed. We should advocate against these bills.
3 Yellows means the bill has the potential of having negative effects on vulnerable populations if passed.
2 Blue means the bill does not have any major effects on vulnerable populations whether passed or not.
1) Green means the bill would have positive effects on vulnerable populations if passed.
- White means unclear what the bill's intent was or the language was difficult to understand.

*Your definition of "vulnerable populations" may differ from that of the analyst.

To search for Senate bills, navigate to http://kslegislature.org/li/b>2017_18/measures/bills/senate/
To search for House bills, navigate to http://kslegislature.org/li/b2017_18/measures/bills/house/

§B295 Hearing Tuesday, February 13. 2 Government Transparency Legislative review of exceptions to disclosure of public records.
Safety Allowing evidence of failure to use a safety belt to be admissible in any
SB296 Hearing Wednesday, February 7. 2 Transportation Regulation Civil Suits action for certain purposes.

Would clarify that if a person has been lawfully arrested, the person does
Marijuana/Drug not have a constitutional right to refuse a breath test, but does have a

§B297 Hearing Monday, February 12. 1 Criminal Justice Reform Transportation Policy constitutional right to refuse a blood or urine test.
Referred to Committee on Federal and Repeals a prohibitions against cities and counties from requiring fire
§B298 State Affairs 2 Safety Regulation sprinklers in residetial buildings.
Referred to Committee on Ethics, Government
§B299 Elections, and Local Government. 2 Government Organization Funding Amends roles and responsibilities of county election commissioners.
Prohibiting substantial change to the Kansas medical assistance program
Referred to Committee on Ways and without prior legislative approval. Not sure the intent of this bill. Input is
SB300 Means. - Healthcare welcome.
Requiring hunting guides and outfitters to register with the department
§B301 Hearing Thursday, February 8. 2 State Licensing Business Gun Legislation of wildlife, parks and tourism.

Would allow savings and loan associations to become chartered under

the State Banking Code and would be subject to regulation from the

Office of the State Bank Commissioner. The definition of “bank” as used

in the State Banking Code would be updated to apply to traditional banks

and savings and loan associations. The bill would allow a savings and loan

association to invest up to 3.0 percent of its assets in any service
Referred to Committee on Financial Community corporation in this state, provided at least half of the permitted

§B302 Institutions and Pensions. 2 Business Development investment is used for community development purposes.

Would allow individual income taxpayers to claim the Kansas expensing
deduction for investments in qualifying machinery and equipment that

§B303 Hearing Thursday, February 8. 2 Tax Policy are placed into service in Kansas.

§B304 Hearing Thursday, February 15. 2 Healthcare Sets step therapy protocol requirements for medical insurance providers.
Exempts "drop-in programs" from state regulation. The language is a bit
ambiguous, but it feels like an attempt to keep private schools from

§B305 Hearing Tuesday, January 30. 4 Education Child Welfare Inspections being regulated for safety.

Restricts the governor, attorney general, secretary of state, treasurer,
and insurance commissioner from having other employment. This was
seemingly written in response to Kobach writing for Breitbart, but it

Referred to Committee on Federal and Government Government would also restrict future individuals from any number of activities,
S$B306 State Affairs 3 Employment Organization Transparency including farming, etc.
Safety Adds home-owned amusement rides and agritourism activities to the
§B307 Hearing Tuesday, February 6. 2 State Licensing Regulation Kansas Amusement Park Act.
Referred to Committee on Public Health Adds a new class of licensees called dental therapists to the Kansas
§B308 and Welfare 2 Healthcare State Licensing Dental Practices Act.

Under current law, the first $3.1 million of any remaining docket fee
revenue is credited to the Electronic Filing and Management Fund (EFMF)
through FY 2019. Beginning in FY 2020, the amount will be reduced to
$1.0 million. SB 309 would extend the $3.1 million credit through FY
2021. Beginning in FY 2022, and every fiscal year after, the bill would

SB309 Passed out of Committee. 2 Tax Policy increase the $1.0 million credit to $1.5 million.

Changes the language for what it means to escape from custody to be
$B310 Passed out of Committee. 1 Criminal Justice Reform add a caveat.

Adds emergency medical services personnel to the list of mandatory
§B311 Hearing Monday, February 12. 2 Elder Care reporters of abuse, neglect or exploitation of certain adults.

Adds a new class of licensees called dental therapists to the Kansas
§B312 Hearing Monday, February 5. 2 Healthcare State Licensing Dental Practices Act. Looks to be a duplicate of $B308.

Referred to Committee on Ethics, Allows Johnson and Labette County Redevelopment Authorities to issues

§B313 Elections, and Local Government. 2 Community Development bonds and incur debt.

Would amend current law regarding special highway improvement funds
§B314 Hearing Thursday, February 8. 2 Government Organization Transportation by adding township to the definition of “municipality.”

Would expand membership of the Kansas State Employees Health Care
Commission by adding 4 legislative chairs as members. This seems fine in
Government theory, but there is some concern the intent may be to stall Medicaid
§B315 Hearing Wednesday, February 7. 3 Healthcare Organization expansion.
SB 316 would require the Kansas Department of Health and Environment
(KDHE) to provide coverage of tobacco cessation treatments for any state
§B316 Hearing Thursday, February 6. 1 Healthcare Medicaid beneficiary.
Adds a ranking minority member to the joint committee on
administrative rules and regulations and the state rules and regulations
Referred to Committee on Federal and board and requiring agencies to report on the impact regulations will
§B317 State Affairs 2 Government Organization have on business
Provides immunity from civil libility for damages to a motor vehicle for
anybody who breaks into a car for the purpose of saving a human or pet
§B318 Referred to Committee on Judiciary 2 Property/Real Estate Civil Suits Animal Welfare from danger.
SB 319 would allow children who have attained the age of eligibility for
school attendance and who have been placed by the Department for
Children and Families or a court of competent jurisdiction into the care
and physical custody of a foster care contractor; or who is being provided
respite care, to attend school in the school district where the foster care

§B319 Referred to Committee on Education. 2 Education Child Welfare contractor provides services.
Referred to Committee on Agriculture and Increases the number of students who can participate in Kstate's
§B320 Natural Resources. 1 Education Animal Welfare veterinary incentive program.

Would make involuntary manslaughter against a public safety sector
employee, in certain instances described in the bill, a severity level two,
$B321 Referred to Committee on Judiciary 2 Criminal Justice Reform person felony.
Case 5:20-cv-04084-EFM-TJJ Document 31-3 Filed 03/19/21 Page 14 of 14

EXHIBIT #2

hy Red means the bill would have negative effects on vulnerable populations if passsed. We should advocate against these bills.
3 Yellows means the bill has the potential of having negative effects on vulnerable populations if passed.
2 Blue means the bill does not have any major effects on vulnerable populations whether passed or not.
Green means the bill would have positive effects on vulnerable populations if passed.
- White means unclear what the bill's intent was or the language was difficult to understand.
*Your definition of "vulnerable populations" may differ from that of the analyst.

To search for Senate bills, navigate to http://kslegislature.org/li/b>2017_18/measures/bills/senate/

To search for House bills, navigate to http://kslegislature.org/li/b2017_18/measures/bills/house/

Amends the Net Metering and Easy Connection Act to require that
Communications/Energy/Techn utilities offer a tariff or contract to a customer-generator identical to that

§B322 Hearing Monday, February 12. 2 ology which would be assigned to a customer that is not a customer-generator
Communications/Energy/Techn
§B323 Referred to Committee on Utilities. 2 ology Amends rules for electric companies when terminating contracts.
§B324 Passed out of Committee. 2 Business Transportation Regarding compensation of car dealerships from vehicle manufacturers.
Government Requires dates to be established for when newly elected officials will
§B325 Hearing Thursday, February 8. 2 Election Procudures Organization take office in local elections.
Referred to Committee on Ethics, Election
§B326 Elections, and Local Government. 1 Voting Rights/Registration Procedures Free State Election Act.
Adjusts the “curve of best fit” in the formula for high-density enrollment
school districts to correspond with the Department of Education’s
§B327 Referred to Committee on Education 2 Education current practice of calculating state aid for the transportation weighting
§B328 Hearing Wednesday, February 7. 1 Criminal Justice Reform Juvenile Justice Prohibits privatization of correctional facilities and juvenile institutes.

§B329 Hearing Wednesday, February 7. 2 Property/Real Estate Civil Suits Establishes rules regarding heirs of property.
